C. A. 1st Cir. Certiorari denied.
Justice Breyer took no part in the consideration or decision of this petition.

Assignment Order

An order of The Chief Justice designating Justice White (retired) to perform judicial duties in the United States Court of Appeals for the Fifth Circuit during the period October 31 through November 3, 1994, and for such time as may be required to complete unfinished business, pursuant to 28 U. S. C. § 294(a), is ordered entered on the minutes of this Court, pursuant to 28 U.S.C. §295.